
	
		III
		110th CONGRESS
		1st Session
		S. RES. 383
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2007
			Mr. Reid (for
			 Mr. Obama (for himself,
			 Mr. Brown, and Mr. Voinovich)) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		RESOLUTION
		Honoring and recognizing the achievements
		  of Carl Stokes, the first African-American mayor of a major American city, in
		  the 40th year since his election as Mayor of Cleveland, Ohio.
	
	
		Whereas Carl Stokes was a pioneer in cultivating a
			 positive climate for African-Americans to seek election to public office and
			 made great strides toward improving race relations in a tumultuous period of
			 United States history;
		Whereas Carl Stokes was born on June 27, 1927, in
			 Cleveland, Ohio, to Charles and Louise Stokes;
		Whereas Carl Stokes rose from poverty in Outhwaite Homes,
			 Cleveland's first federally funded housing project for the poor, to be elected
			 to the highest political office in Cleveland;
		Whereas Carl Stokes earned his bachelor’s degree from the
			 University of Minnesota in 1954 and graduated from the Cleveland-Marshall
			 College of Law in 1956, and was admitted to the Ohio State Bar in 1957;
		Whereas, in 1962, Carl Stokes was elected to the Ohio
			 General Assembly and served 3 terms as the first African-American Democrat to
			 serve from Cuyahoga County;
		Whereas, in 1967, relying on his ability to mobilize
			 support that transcended racial divides, Carl Stokes was elected Mayor of
			 Cleveland and became the first African-American mayor of a major American
			 city;
		Whereas, after declining to run for a 3rd term as Mayor of
			 Cleveland, Carl Stokes became the first African-American to appear daily as an
			 anchorman on a New York City television outlet, WNBC–TV;
		Whereas Carl Stokes served as a municipal judge in
			 Cleveland from 1983 to 1994, completing a political career encompassing each
			 branch of government; and
		Whereas Carl Stokes maintained his dedication to public
			 service throughout his life, serving as Ambassador to the Seychelles and
			 representing the White House on numerous goodwill trips abroad until his death
			 in 1996: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 pioneering career of Carl Stokes, who helped expand political opportunity for
			 minorities by becoming the first African-American mayor of a major American
			 city; and
			(2)commemorates the
			 40th anniversary of the election of Carl Stokes as the Mayor of Cleveland and
			 the first African-American mayor of a major American city, one of the most
			 significant events in the American Civil Rights movement.
			
